Citation Nr: 1041739	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for right knee sprain.

2.  Entitlement to an initial disability rating in excess of 10 
percent for left knee sprain.

3.  Entitlement to an initial disability rating in excess of 10 
percent for thoracolumbar strain.

4.  Entitlement to an initial compensable disability rating for 
residuals, fracture of the left ring finger.

5.  Entitlement to service connection for bilateral ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to September 
2004 and May 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which granted the Veteran's claims for service connection 
for his right and left knee disabilities, his thoracolumbar 
strain, and residuals of a fracture of the left ring finger, as 
well as denied his claim of entitlement to service connection for 
bilateral ankle sprain.  The May 2007 rating decision assigned 
noncompensable disability evaluations for each, effective June 3, 
2006.

Subsequently, in a January 2009 decision, the RO increased the 
Veteran's disability rating for his right and left knee 
disabilities to 10 percent disabling per knee and his disability 
rating for his thoracolumbar strain to 10 percent disabling.  An 
effective date of June 3, 2006 was assigned for all of the 
increased disability ratings.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims.  So, 
regrettably, these claims are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and his service representative have contended that 
his service-connected bilateral knee disabilities, thoracolumbar 
spine disability, and residuals of a fracture of the left ring 
finger are worse than currently evaluated.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994), and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   In this regard, it is noted that 
the Court in Green stated that the fulfillment of the statutory 
duty to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board acknowledges that the 
Veteran was afforded a VA examination in March 2007, in 
connection with his claims for service connection.  A copy of the 
examination report is associated with his claims file.  
Nevertheless, the Veteran and his representative indicate that 
his bilateral knee disabilities, thoracolumbar spine disability, 
and residuals of a fracture of the left ring finger have 
continued to worsen since the previous evaluation.  Given the 
length of time that has elapsed since the Veteran's most recent 
VA examination, the Board finds that the Veteran should be 
scheduled for an updated VA examination which address the current 
nature and severity of his service-connected bilateral knee 
disabilities, thoracolumbar spine disability, and residuals of a 
fracture of the left ring finger, in order to effectively 
evaluate the Veteran's service-connected disabilities.  More 
recent objective characterizations of these conditions and their 
associated symptomatology is required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at other times 
during the pendency of his appeal).  

Furthermore, the Board notes that the Veteran has been afforded a 
VA examination regarding his claim of entitlement to service 
connection for bilateral ankle sprains, but that the examination 
report does not address whether the Veteran's claimed ankle 
disability is related to his military service.  The Board 
acknowledges that the Veteran was diagnosed with bilateral ankle 
sprain at his March 2007 VA examination, despite the absence of 
any treatment for or diagnoses related to his ankles during his 
military service.  However, the examination report does not 
address whether his bilateral ankle sprain is causally or 
etiologically related to his service.   In this regard, the Board 
acknowledges that the Veteran contends that, even absent an acute 
event or injury during service, these disabilities are related to 
active service, and that VA medical records indicate continuity 
of symptomatology in the years following active service.  The 
Board notes that the medical evidence is unclear whether the 
Veteran's claimed bilateral ankle sprain is causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claim of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examination in order to determine 
nature and etiology of the Veteran's claimed bilateral ankle 
sprain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  

Therefore, an additional clinical assessment and medical opinion 
is needed to adequately address the Veteran's claims.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, additional VA 
examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected bilateral knee sprains.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected bilateral knee sprains.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected thoracolumbar strain.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected thoracolumbar strain.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a fracture of the 
left ring finger.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected residuals of a 
fracture of the left ring finger.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his bilateral ankle 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his bilateral 
ankle disability (claimed as bilateral 
ankle sprain) is related to his service in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement 
to service connection for bilateral ankle 
sprain and the claims for an increased 
disability evaluation for bilateral knee 
sprains, thoracolumbar strain, and 
residuals of a fracture of the left ring 
finger.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


